UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

KIMBERLY LYNN AUSTIN,
                                     Plaintiff,                    1:18-cv-00371-EAW
      -v-

ANDREW SAUL1,
COMMISSIONER OF SOCIAL SECURITY

                                     Defendant.



                         STIPULATION FOR ATTORNEY FEES


       IT IS HEREBY STIPULATED by and between Sergei Aden, Special Assistant

United States Attorney, for James P. Kennedy, Jr., the United States Attorney for the Western

District of New York, attorneys for the defendant herein, and Mary Ellen Gill, Esq., attorney

for the Plaintiff, that the Commissioner of Social Security pay attorney fees to the Plaintiff in

the amount of $7,380.81, pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412, in full satisfaction of any and all claims under the EAJA. The attorney fees may be

paid to Plaintiff’s counsel if Plaintiff agrees to assign the fees to counsel, and provided that

Plaintiff owes no debt to the Federal Government that is subject to offset under the U.S.

Treasury Offset Program.




1 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security
Act, 42 USC 405(g) (action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).
     DATED: Buffalo, New York, March 23, 2020.


                                   JAMES P. KENNEDY, JR.
                                   United States Attorney
                                   Western District of New York


                             BY:   /s/ Sergei Aden
                                   Sergei Aden
                                   Social Security Administration
                                   Office of General Counsel
                                   26 Federal Plaza
                                   Room 3904
                                   New York, NY 10278
                                   212-264-3650
                                   Fax: 212-264-6372
                                   Email: sergei.aden@ssa.gov



                             BY: /s/ Mary Ellen Gill
                                 Mary Ellen Gill, Esq.
                                 Law Offices of Kenneth Hiller
                                 6000 North Bailey Avenue
                                 Suite 1A
                                 Amherst, NY 14226
                                 716-564-3288
                                 Fax: 716-332-1884
                                 Email: megill@kennethhiller.com


SO ORDERED:



HONORABLE ELIZABETH A. WOLFORD
UNITED STATES DISTRICT COURT

         March 24, 2020
DATED: _______________________




                                     2
